Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 1 of
                                           14



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

                                                       )
    In re                                              )          Case No. 19-13253
                                                       )
    Offshore Marine Contractors, Inc.,                 )          Chapter 11
                                                       )
                          Debtor.                      )          Section B
                                                       )
                                                       )

               MOTION FOR AUTHORIZATION TO OBTAIN POSTPETITION
            UNSECURED CREDIT AND INCUR POSTPETITION UNSECURED DEBT
                      IN THE ORDINARY COURSE OF BUSINESS

   A HEARING WILL BE CONDUCTED ON THIS MATTER ON FEBRUARY 5, 2020 AT
   9:00 A.M. IN COURTROOM B-705, 500 POYDRAS ST., NEW ORLEANS, LOUISIANA
   70130. IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PLEADING, YOU
   MUST RESPOND IN WRITING. UNLESS DIRECTED OTHERWISE BY THE COURT,
   YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF THE BANKRUPTCY
   COURT NO LATER THAN SEVEN (7) DAYS BEFORE THE HEARING DATE. YOU
   MUST SERVE A COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THE
   NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED
   AND GRANT THE RELIEF REQUESTED.

            NOW INTO COURT, through undersigned counsel, comes Offshore Marine Contractors,

   Inc. (the “Debtor”), as debtor in possession in the above-captioned matter, who moves this Court,

   pursuant to 11 U.S.C. §§ 363(c)(1), 364(a), and 105(a) for (i) authorization to, in the ordinary

   course of business, obtain unsecured credit from and incur post-petition unsecured debt with

   American Express Company and its affiliated entities and subsidiaries (collectively, “Amex”); (ii)

   authorization to pay prepetition balances owed to Amex; (iii) authorization to waive any potential

   causes of action arising under chapter 5 of the Bankruptcy Code as to transfers made to Amex; (iv)

   a waiver of the requirements of Federal Rule of Bankruptcy Procedure 6004(h); and (v) such other

   relief deemed just and appropriate. In support of this Motion, the Debtor represents as follows:

                                       Jurisdiction and Venue

    1/8/2020                                  AXP Internal                                        1
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 2 of
                                           14



          1.      This Court has jurisdiction to consider the subject matter of this Motion pursuant

   to 28 U.S.C. §§ 157 and 1334. This matter is a “core” proceeding within the meaning of 28 U.S.C.

   § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

   predicate for the relief requested herein includes 11 U.S.C. §§ 105, 363, and 364.

                                              Background

          2.      The Debtor commenced this case on December 4, 2019 by filing a voluntary

   petition for relief under chapter 11, Title 11 United States Code. [P-1]. The Debtor continues to

   operate its business and manage its properties as a debtor in possession pursuant to 11 U.S.C. §§

   1107 and 1108. No trustee or examiner has been requested or appointed, and no official committee

   of creditors or equity interest holders has been established.

          3.      The Debtor is primarily engaged in the business of providing offshore, self-

   propelled, self-elevating liftboats for the offshore energy exploration, construction, and

   transportation industries.

          4.      The Debtor, in the ordinary course of business, buys fuel, galley, and other supplies

   and parts necessary for the continued operation of its fleet. To do so, the Debtor utilizes multiple

   corporate credit cards under a single corporate account. The Debtor’s corporate credit cards allow

   the Debtor to make necessary purchases by incurring unsecured debt on a revolving line of credit

   with Amex under account number 3782-997120-31006 (the “Amex Account”). Additionally, the

   Debtor’s use of its Amex Account provides it with the ability to purchase necessary supplies and

   equipment on the weekends when it otherwise would be unable to do so, as well as when the

   Debtor does not have credit terms established with certain vendors. The Debtor’s post-petition

   Amex Account credit limit shall be fixed at $25,000 on a revolving basis.




    1/8/2020                                   AXP Internal                                         2
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 3 of
                                           14



           5.       Prior to the Petition Date, the Debtor typically paid down its balance under the

   Amex Account on a monthly basis. Depending, however, on the Debtor’s cash flow, the Debtor

   would sometimes pay down the Amex Account balance more frequently.

           6.       Within ninety (90) days prior to the Petition Date, the Debtor made transfers to

   Amex to satisfy its obligations under the Amex Account in the ordinary course of business, and

   Amex provided continuous and subsequent new value to the Debtor. These transfers are reflected

   in the Debtor’s Statement of Financial Affairs [P-79].1

           7.       As of the date of the filing of this motion, the balance due in connection with the

   Amex Account is $4,322.78. Of this balance, $2,733.38 represents prepetition charges.2 Further,

   shortly after the Debtor filed its petition for relief and pursuant to Amex’s contractual rights and

   remedies, Amex prevented the Debtor’s ability to incur further debt with its corporate credit cards

   and conditioned further utilization of the Amex Account on the Debtor’s satisfaction of its account

   balance, as well as a waiver of any potential causes of actions potentially arising with respect to

   the Amex Account under chapter 5 of the Bankruptcy Code—both of which are reasonable,

   standard, and satisfactory terms for the Debtor and its estate.

                                                  Relief Requested

           A. Obtaining post-petition unsecured credit and incurring post-petition unsecured debt.

           8.       The Debtor requests authorization pursuant to 11 U.S.C. §§ 364(a) and 363(c)(1)

   to obtain unsecured credit and incur unsecured debt in the ordinary course of business as an

   allowed administrative expense under 11 U.S.C. § 503(b) through its continued post-petition use

   of corporate credit cards and the Amex Account.


           1
              The transfers reflected in the Statement of Financial Affairs are summarized in a table attached hereto as
   Exhibit “A.”
            2
              Of the total Amex Account balance, $1,589.40 represents charges made postpetition and prior to Amex’s
   prevention of the Debtor’s use of the Amex Account.
    1/8/2020                                          AXP Internal                                                   3
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 4 of
                                           14



            B. Prepetition Amex Account balance roll-up.

            9.       While the continued credit requested by the Debtor is customarily occasioned by

   the Debtor’s ordinary course of business, and thus approval general would be unnecessary, Amex

   understandably requires payment of the outstanding Amex Account balance as a condition of

   further lending. Indeed, the balance is rather small when compared to the Debtor’s other financial

   obligations and spending demands. Therefore, the Debtor requests that the Court authorize

   payment of the outstanding balance in connection with its Amex Account pursuant to 11 U.S.C.

   §§ 363(c)(1) and 105(a) in the ordinary course of business. Specifically, the Debtor requests that

   the Court authorize payment of the Amex Account prepetition balance in the amount of $2,733.38.3

            C. Waiver of causes of action under chapter 5 of the Bankruptcy Code.

            10.      To the extent that chapter 5 of the Bankruptcy Code does not itself preclude the

   Debtor’s avoidance of any and all transfers made to Amex, including all payments both prepetition

   and post-petition (the “Amex Transfers”), the Debtor requests that the Court approve the Debtor’s

   waiver of the right to prosecute, and deem the Debtor to have settled, any potential causes of action

   arising under chapter 5 of the Bankruptcy Code (“Chapter 5 Causes of Action”) solely as they

   relate to the Amex Transfers. In addition to the “ordinary” nature of the Amex Transfers and the

   subsequent new value that Amex continuously provided to the Debtor—thus rendering the Chapter

   5 Causes of Action essentially defendable by Amex—the Debtor’s request is consistent with relief

   granted in critical-vendor contexts, assumed contracts, and other post-petition-financing terms.

            D. Waiver of Rule 6004(h) stay of relief.




            3
             The amount of unsecured debt incurred post-petition, $1,589.40, reflects the Debtor’s exercise of its powers
   under 11 U.S.C. § 364(a) to obtain postpetition unsecured credit and incur postpetition unsecured debt in the ordinary
   course of business. See ¶¶ 18-25. Therefore, no approval is necessary for the Debtor’s payment of the postpetition
   balance as an allowed administrative expense under 11 U.S.C. § 503(b). See 11 U.S.C. §§ 364(a), 503(b), 363(c).
    1/8/2020                                           AXP Internal                                                   4
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 5 of
                                           14



           11.      The Debtor requests a waiver of any stay of any order granting the relief requested

   herein pursuant to Federal Rule of Bankruptcy Procedure 6004(h).

                                           Basis for Relief Requested

           A. Obtaining post-petition unsecured credit and incurring post-petition unsecured debt.

           12.      Sections 364(a) and 363(c)(1) of the Bankruptcy Code both support the Debtor’s

   request for authorization to obtain post-petition unsecured credit and incur post-petition unsecured

   debt. Section 364(a) of the Bankruptcy Code provides that a debtor in possession “may obtain

   unsecured credit and incur unsecured debt in the ordinary course of business allowable under

   section 503(b)(1) of this title as an administrative expense.” 11 U.S.C. § 364(a). Section 363(c)

   of the Bankruptcy Code provides that a debtor in possession “may enter into transactions . . . in

   the ordinary course of business, without notice or a hearing, and may use property of the estate in

   the ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1).

           13.      The Debtor intends, upon the Court’s authorization, to obtain post-petition

   unsecured credit by continuing to utilize the Amex Account. The Debtor’s use of the Amex

   Account is an ordinary course practice,4 and therefore any unsecured debt incurred in connection

   with the Debtor’s revolving line of credit would be an allowable administrative expense under 11

   U.S.C. § 503(b)(1). See 11 U.S.C. § 364(a); see also In re Cowin, No. 13-30984, 2014 WL

   1168714, at *40-43 (Bankr. S.D. Tex. March 21, 2014) (examining transactions in the ordinary

   course of business).

           14.      Further, the Debtor intends to pay for the expenses associated with the revolving

   line of credit under the Amex Account with property of the Estate in the ordinary course of

   business pursuant to 11 U.S.C. § 363(c)(1), which grants the Debtor such authority without the

           4
             The ordinary course status of the Debtor’s use of the Amex Account is discussed in detail in Subsection C
   below (¶¶ 18-25).
    1/8/2020                                         AXP Internal                                                  5
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 6 of
                                           14



   need for notice and a hearing. See 11 U.S.C. § 363(c)(1). The $25,000 Amex Account revolving

   credit limit falls within the Debtor’s DIP financing budget. See [DIP order].

           B. Prepetition Amex Account balance roll-up.

           15.     Section 105(a) of the Bankruptcy Code and the doctrine of necessity support the

   authorization of the Debtor’s post-petition roll-up of its prepetition Amex Account balance.

   Section 105(a) of the Bankruptcy Code provides that the Court “may issue any order, process, or

   judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §

   105(a). Moreover, the Court may authorize the payment of prepetition claims in appropriate

   circumstances under 11 U.S.C. § 105(a) and the doctrine of necessity when such payment is

   essential to the continued operation of a debtor’s business. See Babcock & Wilcox Co. v. Babcock

   & Wilcox Co., 274 B.R. 230, 256 n. 208 (Bankr. E.D. La. 2002) (“The so-called ‘doctrine of

   necessity’ or ‘necessity of payment rule’ permits bankruptcy courts in limited circumstances to

   authorize payment of prepetition claims ‘if such payment [is] essential to the continued operation

   of the debtor.’”).

           16.     Accordingly, the Bankruptcy Code authorizes the post-petition payment of

   prepetition claims where, as here, such payments are critical and necessary to preserving the going

   concern value of the Debtor’s estate. Authorizing the Debtor to use property of the Estate to pay

   the prepetition balance owed to Amex is necessary and appropriate to carry out the provisions of

   11 U.S.C. §§ 363(c)(1) and 364(a). Specifically, the Debtor will be unable to use property of the

   Estate to obtain post-petition unsecured credit from Amex and incur unsecured debt in the ordinary




    1/8/2020                                  AXP Internal                                         6
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 7 of
                                           14



   course of its business without an order of the Court authorizing the Debtor’s payment of its

   prepetition balance owed to Amex.5

           17.      Moreover, the Debtor’s continued use of its Amex Account is essential to the

   continued operation of its business in the ordinary course. Indeed, without the ability to purchase

   fuel, galley, and other supplies, the Debtor faces the added risk of being unable to perform services

   and maintain its fleet, all of which would prove detrimental to the Debtor’s reorganization efforts.

   Further, the Debtor’s use of its Amex Account provides it with the ability to purchase necessary

   supplies and equipment on weekends when it otherwise would be unable to do so, as well as when

   the Debtor does not have credit terms established with certain vendors. As a result, authorization

   of the post-petition roll-up of the Debtor’s prepetition Amex Account balance is necessary and

   appropriate, as it is essential to the continued operation of the Debtor. See Babcock & Wilcox Co.,

   274 B.R. at 256 n. 208.

           C. Waiver of Chapter 5 Causes of Action.

           18.      Chapter 5 of the Bankruptcy Code provides, in part, various vehicles for a debtor

   in possession to avoid or affect certain transfers of the Debtor’s property for the benefit of the

   estate, as well as certain limitations on the exercise of these powers. See generally 11 U.S.C. §§

   541-562. Amex, as a condition precedent to the Debtor’s ability to continue incurring unsecured

   debt under its Amex Account post-petition, has requested that the Debtor waive its right to

   prosecute any Chapter 5 Causes of Action to the extent such causes of action exist. The Debtor

   submits that the Chapter 5 Causes of Action are defensible (and so prosecuting them would not




           5
              Absent an order of the Court granting the relief requesting herein, employees of the Debtor could be
   required, either by nature of the terms governing the Amex Account or by a separate agreement related to the same,
   to incur personal obligations on behalf of the Debtor and later seek reimbursement from the Debtor.
    1/8/2020                                         AXP Internal                                                 7
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 8 of
                                           14



   benefit the estate), and the waiver is consistent with the doctrine of necessity and analogous relief,

   such as assumed contracts under section 365 and post-petition financing terms.

           19.     Each of the Amex Transfers as described above amount to “payment of a debt

   incurred by the debtor in the ordinary course of business” and were “made in the ordinary course

   of business . . . of the debtor and the transferee.” 11 U.S.C. § 547(c)(2)(A). Specifically, the

   Debtor’s practice of transferring funds to Amex monthly, and sometimes more frequently, in

   satisfaction of its debt incurred to obtain supplies and gear essential to the continued operation of

   its business constitutes an ordinary course business practice. See 11 U.S.C. § 547(c)(2)(A). To

   determine whether a transaction is made in the ordinary course of business, courts generally

   employ two tests.

           20.     The first test looks to the creditor’s expectations, meaning that “‘one views the

   disputed transaction from the creditor’s vantage point and inquires whether the creditor would

   expect notice and hearing on the contemplated transaction.’” In re Cowin, 2014 Bankr. LEXIS

   1119, at *127 (quoting In re Media Cent., Inc., 115 B.R. 119, 123-24 (Bankr. E.D. Tenn. 1990)).

   “‘If the transaction is an ordinary one in the debtor’s business operation, the creditor would not

   expect notice and opportunity to object because the creditor is well aware the debtor-in-possession

   has been authorized by the Code to operate its business in the usual manner from day to day.’” Id.

   at 127-28. If, “‘[o]n the other hand, . . . the contemplated transaction is unusual, not of the ordinary,

   the type of transaction that might be considered controversial or questionable for the debtor to

   undertake during its Chapter 11 case, the creditors would expect’” notice and the ability to object.

   Id. at 128.

           21.     The In re Cowin court examined a transaction wherein a debtor, whose business

   was the development of real estate, acquired fully-developed real estate by the surrender of a note.

    1/8/2020                                     AXP Internal                                            8
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 9 of
                                           14



   The court determined that this was a transaction “distinctly outside the ordinary course of the

   [d]ebtor’s business” under the first test, reasoning that the debtor did not present any “evidence

   that any of his creditors would have expected him to acquire Unit 320 by surrendering the 2010

   Note and incurring more debt through the execution and delivery to MELP of the $52,880 Note.”

   Id. at 134 (emphasis in original). Here, unlike the debtor in In re Cowin, it is likely that the

   Debtor’s creditors would expect it, while continuing to operate its business, to purchase necessary

   supplies for its crew and fleet, as well as to continue making payments toward its outstanding

   balance so that it could continue to utilize its Amex Account.

          22.     Further, the Debtor’s timely payment of its Amex Account balance prepetition is a

   prime example of the type of day-to-day transaction that a creditor would not expect notice and an

   opportunity to object to. Moreover, there is nothing unusual, out of the ordinary, or the least bit

   controversial or questionable about the Debtor’s decision to sure up its Amex Account balance in

   a timely manner for the purpose of purchasing necessary supplies for the continued operation of

   its business. As a result, the first test strongly indicates that any transfers that may be within the

   preference period under 11 U.S.C. § 547 would constitute ordinary course transactions.

          23.     The second test compares “‘the debtor’s business with like businesses to ascertain

   whether the disputed transaction is ordinary for the particular type of business concerned.’” Id.

   (quoting In re Media Cent., Inc. 115 B.R. at 124). Specifically, the second test asks whether “‘the

   postpetition transaction is of a type that other similar businesses would engage in as ordinary

   businesses business.’” Id.

          24.     The In re Cowin court also determined that the debtor’s acquisition of fully-

   developed real estate, as described above, was an atypical transaction under the second test,

   reasoning that “there are no real estate businesses whose mission is to acquire a homestead through

    1/8/2020                                   AXP Internal                                           9
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 10 of
                                           14



   settlement of litigation and the surrender of a note receivable.” Id. at 135. Here, unlike the debtor

   in In re Cowin, the Debtor’s payment of its Amex Account balances as they came due—an account

   maintained for the provision of supplies necessary to the operation of the Debtor’s crew and

   vessels—is neither atypical, nor an indication that the Debtor engaged in transactions outside of

   the scope of the particular type of business it is engaged in.

            25.     Therefore, even though the Amex Transfers are not likely avoidable under 11

   U.S.C. § 547(b) under either “ordinary course of business” test utilized by courts, in an abundance

   of caution, and to assure Amex of its continued right to the funds constituting the Amex Transfers,

   the Debtor wishes to waive any causes of action arising under 11 U.S.C. § 547.6

            26.     Additionally, none of the Amex Transfers were made with the intent to hinder,

   delay, or defraud creditors. Further, each of the Amex Transfers constituted the Debtor’s receipt

   of reasonably equivalent value through satisfaction of an antecedent debt. See 11 U.S.C. §§ 548(a),

   (d). Therefore, none of the Amex Transfers would give rise to a cause of action under 11 U.S.C.

   § 548(a). See 11 U.S.C. §§ 548(a), (d). Even so, the Debtor seeks authorization to waive any

   potential causes of action arising under 11 U.S.C. § 548.

            27.     Again, 11 U.S.C. § 105(a) provides that the Court “may issue any order, process,

   or judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §

   105(a). An order authorizing the Debtor to waive its right to prosecute any Chapter 5 Causes of

   Action as described herein is necessary and appropriate to carry out the provisions of the

   Bankruptcy Code, specifically sections 363 and 364 which, together, allow the Debtor to exercise




   6
    The Debtor further submits that the “subsequent new value” defense under 11 U.S.C. § 547(c)(4) applies as
   defenses to the Chapter 5 Causes of Action.
       1/8/2020                                      AXP Internal                                               10
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 11 of
                                           14



   its ability to obtain unsecured credit and incur unsecured debt postpetition in the ordinary course

   of business.

          D. Waiver of Rule 6004(h) stay of relief.

          28.     The relief requested herein is necessary to avoid immediate and irreparable harm

   to the Debtor, thus justifying the Court’s waiver of the 14-day stay pursuant to Federal Rule of

   Bankruptcy Procedure 6004(h). Rule 6004(h) provides that “[a]n order authorizing the use, sale,

   or lease of property other than cash collateral is stayed until the expiration of 14 days after entry

   of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h) (emphasis added).

   Since the Debtor’s inability to obtain postpetition unsecured credit from Amex and incur

   postpetition unsecured debt would halt the Debtor’s ability to purchase supplies necessary to the

   continued operation of its business, thus resulting in immediate and irreparable harm to the Debtor,

   ample cause exists to justify the Court’s waiver of the 14-day stay imposed by Rule 6004(h) to the

   extent such stay applies.

          E. Reservation of Rights.

          29.     Nothing herein constitutes a waiver of any right of the Debtor under applicable law

   to contest the validity or amount of any debt or claim.

          WHEREFORE, the Debtor respectfully requests an order (i) authorizing the Debtor to

   obtain postpetition unsecured credit in the ordinary course of business from, and incur postpetition

   unsecured debt with, Amex and to pay obligations arising therefrom in the ordinary course of

   business, (ii) authorizing and directing the Debtor to pay the prepetition balance of $2,733.38

   posted to its Amex Account, (iii) authorizing and directing the Debtor to waive any potential

   avoidance actions arising under chapter 5 of the Bankruptcy Code solely with respect to any and




    1/8/2020                                   AXP Internal                                         11
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 12 of
                                           14



   all Amex Transfers, (iv) waiving the 14-day stay pursuant to Rule 6004(h), and (v) granting such

   other relief the Court deems just and appropriate.



                                                Respectfully Submitted,

                                                 STEWART ROBBINS BROWN & ALTAZAN, LLC
                                                 301 Main Street, Suite 1640
                                                 P. O. Box 2348
                                                 Baton Rouge, LA 70821-2348
                                                 (225) 231-9998 Telephone
                                                 (225) 709-9467 Fax

                                         By:     /s/ Brandon A. Brown__________
                                                 Paul Douglas Stewart, Jr. (La. #24661)(T.A.)
                                                 dstewart@stewartrobbins.com
                                                 Brandon A. Brown (La. #25592)
                                                 bbrown@stewartrobbins.com
                                                 Brooke W. Altazan (La. #32796)
                                                 baltazan@stewartrobbins.com

                                                 Counsel for Offshore Marine Contractors, Inc.




    1/8/2020                                   AXP Internal                                      12
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 13 of
                                           14




                                  EXHIBIT A
                              90-DAY TRANSFERS
Case 19-13253 Doc 139 Filed 01/15/20 Entered 01/15/20 13:47:36 Main Document Page 14 of
                                           14



                       Transfers to Amex Within 90 Days Prepetition

                           Transfer Date      Amount Transferred
                             9/19/2019           $14,000.00
                             11/1/2019           $10,000.00
                             11/6/2019           $16,162.37
                            11/20/2019           $15,000.00
                             12/3/2019           $22,000.00
                               Total             $77,162.37
